822 P.2d 153 (1991)
110 Or.App. 362
STATE of Oregon, Respondent,
v.
Matthew Mayfield JOHNSON, Appellant.
C90-11-36741; CA A68779.
Court of Appeals of Oregon.
Submitted on Record and Briefs November 22, 1991.
Decided December 18, 1991.
*154 Sally L. Avera, Public Defender, and Steven V. Humber, Deputy Public Defender, Salem, filed the brief for appellant.
Dave Frohnmayer, Atty. Gen., Virginia L. Linder, Sol. Gen., and Jonathan H. Fussner, Asst. Atty. Gen., Salem, filed the brief for respondent.
Before JOSEPH, C.J., and ROSSMAN and DE MUNIZ, JJ.
PER CURIAM.
Defendant was convicted of coercion. ORS 163.275. The state concedes that there was insufficient evidence to support the verdict. Coercion requires proof that the victim was actually compelled or induced to abstain from engaging in the conduct in which she had a right to engage or not to engage. The trial testimony is conclusive that defendant's threats did not have that effect.
Reversed.